[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 1, 2008
                               No. 07-14984                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 06-00435-CR-CC-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CORY SEIGNIOUS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                               (August 1, 2008)

Before ANDERSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     R. Gary Spencer, appointed counsel for Cory Seignious in this appeal, has
moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the record reveals no arguable issues of merit, counsel’s motion to

withdraw is GRANTED, and Seignious’s convictions and sentences are

AFFIRMED.




                                         2